Title: From John Adams to Oakes Angier, 12 June 1776
From: Adams, John
To: Angier, Oakes


     
      Dear Sir
      Philadelphia June 12 1776
     
     It was with great Pleasure, and perhaps some little Mixture of Pride, that I read your Name among the Representatives of Bridgwater, in the Boston Gazette. I rejoiced to find that your Townsmen, had So much Confidence in your Abilities and Patriotism, and that you had so much Confidence in the Justice of our Cause, and the Abilities of America to support it, as to embark your Fortune in it.
     Your Country never stood so much in need of Men of clear Heads and Steady Hearts, to conduct her Affairs. Our civil Governments as well as military Preparations want much Improvement, and to this End a most vigilant Attention, as well as great Patience, Caution, Prudence and Firmness are necessary.
     You will excuse the Freedom of a Friend, when I tell you, that I have never entertained any doubt that your political Principles and public Affections, corresponded with those of your Country. But you know that Jealousies and suspicions have been entertained and propagated concerning you. These Jealousies arose, I am well perswaded from an unreserved Freedom of Conversation, and a social Disposition, a little addicted to Disputation, which was sometimes perhaps incautiously indulged. Your present Situation, which is conspicuous and not only exposed to observation but to Misconstruction and Misrepresentation, will make it necessary for you to be upon your Guard.
     Let me recommend to you, an observation, that one of my Collegues is very fond of, “The first Virtue of a Politician is Patience; the second is Patience; and the third is Patience.” As Demosthenes observed that Action was the first, second, and third Qualities of an orator.
     You will experience in public Life such violent, sudden, and unexpected Provocations, and Disappointments, that if you are not now possessed of all the Patience of Job, I would advise you to acquire it, as soon as possible.
     News, I can tell you none. I have written to Coll. Warren, Mr. Sewall, and Mr. Lowell, a few broken Hints, upon subjects which I wish you would turn your Thoughts to. Be so good as to write me, any Remarkables in the Legislature, or the Courts of Justice. I am your Friend.
    